PER CURIAM.
After reviewing the briefs and record on appeal, we find the appellant has failed to demonstrate any reversible error, and we therefore affirm the judgment and sentence. We do find error, however, in the assessment of costs against the appellant.
*149The trial court adjudged appellant insolvent. Thereafter, in each of two separate judgments, the court assessed costs against appellant in the amount of $15 pursuant to section 960.20, Florida Statutes (1983), $2 pursuant to section 943.25(4), Florida Statutes (1983), and an additional sum of $2 pursuant to section 943.25(8), Florida Statutes (1983). The record does not reveal that the appellant was given adequate notice of, or was afforded an opportunity to object to, the assessments as required by Jenkins v. State, 444 So.2d 947 (Fla.1984). We, accordingly, strike the costs without prejudice to the trial court assessing costs against appellant in accordance with Jenkins. We affirm the judgment and sentence in all other respects.
Affirmed in part, reversed in part, and remanded.
RYDER, C.J., and DANAHY and SCHOONOVER, JJ., concur.